306 F.2d 814
113 U.S.App.D.C. 207
Ulysses SALLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 16863.
United States Court of Appeals District of Columbia Circuit.
Argued June 22, 1962.Decided July 12, 1962.

Mr. Smith W. Brookhart, Washington, D.C., (appointed by this court) for appellant.
Mr. Paul A. Renne, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Nathan J. Paulson, and Luke C. Moore, Asst. U.S. Attys., at the time the brief was filed, were on the brief, for appellee.
Before FAHY, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant, tried by jury, was found guilty of blackmail as defined in 22 D.C.Code 2305 (1961) and sentenced to imprisonment for a period of five months to two years.  The basis for the indictment was the alleged extortion of $50 from the complaining witness by verbally threatening to accuse him of conduct which if true would tend to disgrace him and subject him to ridicule and contempt of society.  Evidence adduced in support of the indictment related to threats to tell the complaining witness' wife that he had caused the pregnancy of another woman.


2
The question on appeal is whether appellant's motion for acquittal, based on insufficiency of the evidence, should have been granted.  We are satisfied that the evidence was sufficient for submission of the issue of guilt to the jury.


3
Affirmed.